       Case 3:21-cv-00176 Document 1 Filed on 07/08/21 in TXSD Page 1 of 4



                                IN THE UNITED STATES DISTRICT COURT
                                FOR THE SOUTHERN DISTRICT OF TEXAS
                                        GALVESTON DIVISION

GILBERT ALEXANDER ESPARZA          §
     Plaintiff,                    §
                                   §                                                   3:21-cv-176
                                                                     Civil Action No. ___________
vs.                                §
                                   §
GALVESTON COLLEGE, VERA LEWIS-     §
JASPER, BRIAN AYRES, DANIEL LIMMER §
AND DANIEL FINK                    §
     Defendants.                   §


                                 DEFENDANTS’ NOTICE OF REMOVAL

           Defendants Galveston College, Vera Lewis-Jasper, Brian Ayres, Daniel Limmer, and Daniel

Fink (collectively, the “Defendants”) files their Notice of Removal, as follows:

                                                        I.
                                                PROCEDURAL HISTORY

           1.         Plaintiff Gilbert Alexander Esparza is a former student of Galveston College.

           2.         On June 8, 2021, Plaintiff filed his Original Petition (the “Petition”) in Cause No. 21-

CV-0801, Gilbert Alexander Esparza v. Galveston College, et.al.; In the 56th Judicial District Court of

Galveston County, Texas (the “State Court Lawsuit”).

           3.         Plaintiff served Defendant Brian Ayres with the State Court Lawsuit on June 10, 2021.

The remaining Defendants were served during the week of June 28, 2021.

           4.         The Petition in the State Court Lawsuit asserts causes of action arising under the

Family Educational Rights and Privacy Act (FERPA), a federal statute.                 More specifically, the

Petition alleges that Defendants violated FERPA by improperly allowing access to his educational

records and failing to “keep secret and protect the educational files of Plaintiff thus violating his civil

rights.”        See Pl.’s Org. Pet., pp. 2–3.




DEFENDANTS’ NOTICE OF REMOVAL                                                                          Page 1
       Case 3:21-cv-00176 Document 1 Filed on 07/08/21 in TXSD Page 2 of 4



                                                  II.
                                         GROUNDS FOR REMOVAL

        5.        Because Plaintiff alleges violations of federal law in his Petition, the Defendants

remove this case on the basis of federal question jurisdiction in accordance with 28 U.S.C. §§ 1331,

1441(a), and 1446.     All Defendants are represented by the undersigned attorneys, and all Defendants

hereby join in and consent to the removal of this case to federal court.

        6.        This Notice of Removal is timely filed as required by 28 U.S.C. § 1446(b) because it is

being filed less than 30 days after service of the State Court Lawsuit.

        7.        The Defendants are also entitled to remove any claims in the State Court Lawsuit

arising under state law because, in any civil action in which the district court has original jurisdiction,

it also has supplemental jurisdiction over “all other claims that are so related to claims in the action

within such original jurisdiction that they form part of the same case or controversy[.]”        28 U.S.C. §

1367(a).     To the extent that any of Plaintiff’s claims for relief arise under state law, they are based on

the same nucleus of facts that form the basis of his federal claims.       Consequently, the claims are so

related and identical that they form part of the same case or controversy, and the exercise of

supplemental jurisdiction under § 1367 is proper.

        8.        Venue is proper in the Southern District of Texas under 28 U.S.C. § 1441(a) because

the state court when the suit is pending is located in this District.

        9.        The Defendants will promptly file a copy of this Notice of Removal, as an attachment

to a Notice of Filing of Notice of Removal, with the clerk of the state court where the action has been

pending.

                                                     III.
                                          STATE COURT FILINGS

        10.       In accordance with 28 U.S.C. § 1446(a) and Local Rule 81, copies of the following

items are attached to this Notice: (1) all executed process in the case, if any; (2) pleadings asserting




DEFENDANTS’ NOTICE OF REMOVAL                                                                         Page 2
       Case 3:21-cv-00176 Document 1 Filed on 07/08/21 in TXSD Page 3 of 4



causes of action and all answers to such pleadings; (3) all orders signed by the state judge, if any; (4) the

docket sheet; (5) an index of matters being filed; and (6) a list of all counsel of record, including

addresses, telephone numbers, and parties represented.        See Appendix.

                                                    IV.
                                      CONCLUSION AND PRAYER

        For these reasons, Defendants Galveston College, Vera Lewis-Jasper, Brian Ayres, Daniel

Limmer, and Daniel Fink request that this matter be removed to federal court and pray that they be

awarded all such other and further relief to which they have shown themselves entitled.

                                                          Respectfully submitted,

                                                          THOMPSON & HORTON LLP


                                                          By: /s/ James E. Byrom
                                                              James E. Byrom
                                                              State Bar No. 03568100
                                                              Southern District No. 6874
                                                              jbyrom@thompsonhorton.com
                                                              Stephanie A. Hamm
                                                              State Bar No. 24069841
                                                              Southern District No. 108779
                                                              shamm@thompsonhorton.com

                                                          3200 Southwest Freeway, Suite 2000
                                                          Houston, Texas 77027
                                                          Telephone: (713) 554-6767
                                                          Facsimile: (713) 583-8884

                                                          ATTORNEYS FOR DEFENDANTS




DEFENDANTS’ NOTICE OF REMOVAL                                                                        Page 3
      Case 3:21-cv-00176 Document 1 Filed on 07/08/21 in TXSD Page 4 of 4




                                 CERTIFICATE OF SERVICE

        On July 8, 2021, I electronically filed the foregoing document with the Clerk of the Court of
the United States District Court for the Southern District of Texas, using the electronic case filing
system of the Court. I hereby certify that I have served all counsel and/or pro se parties of record
electronically using the CM/ECF filing system or by any other manner authorized by Federal Rule of
Civil Procedure 5(b)(2).

       Gilbert Alexander Esparza
       2618 Cedar Drive
       LaMarque, Texas 77574
       P.O. Box 221
       League City, Texas 77574
       gaesparza98@gmail.com


                                                  /s/ James E. Byrom
                                                  James E. Byrom




DEFENDANTS’ NOTICE OF REMOVAL                                                                 Page 4
